989 A.2d 255 (2010)
201 N.J. 160
In the Matter of Jeff H. GOLDSMITH, an Attorney at Law.
C-42 September Term 2009, 065200.
Supreme Court of New Jersey.
February 17, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-230, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JEFF H. GOLDSMITH of FORT LEE, who was admitted to the bar of this State in 1984, should be censured for violating RPC 1.1(b) (pattern of neglect) and RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that JEFF H. GOLDSMITH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.